Exhibit 10.1

SECURITY AGREEMENT

this security agreement (this “Agreement”) is made as of September 13, 2016 by
and among Xtera Communications, Inc., a Delaware corporation (the “Debtor”) and
the investors set forth on Exhibit A attached to this Agreement (the “Secured
Parties” and each of the Secured Parties individually, a “Secured
Party”).  Capitalized terms not specifically defined herein shall have the
meanings ascribed to them in the Notes (as defined below).

A.The Debtor has agreed to sell to the Secured Parties, and the Secured Parties
agreed to purchase from the Debtor, notes in the aggregate principal amount of
up to $1,500,000 (the “Notes”) and warrants to purchase shares of the Debtor’s
common stock.

B.The execution of this Agreement is a condition to the obligations of the
Secured Parties under the Notes, and the parties hereto are willing to execute
this Agreement and to be bound by the provisions hereof.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1.    Creation of Security Interest.  Debtor hereby grants to the Secured
Parties a security interest in the Collateral described in Section 2 of this
Agreement to secure performance and payment of all obligations and indebtedness
of Debtor to the Secured Parties under the Notes, including, but not limited to,
the obligations and indebtedness of Debtor to the Secured Parties described in
Section 3 of this Agreement (collectively, the “Indebtedness”); provided,
however, that a portion of such security interest (up to $100,000 of the
principal amount of the Notes) shall be subordinated to all indebtedness and
monetary obligations to (i) Horizon Technology Finance Corporation pursuant to
that certain Subordination Agreement dated on or about the date hereof and (ii)
Pacific West Bank pursuant to that certain Subordination Agreement dated on or
about the date hereof (collectively, the “Senior Indebtedness”), in each case as
described therein.

2.    Collateral.  In order to secure the payment when due of any and all
Indebtedness, Debtor hereby pledges, assigns, transfers, hypothecates and sets
over to the Secured Parties and hereby grants to the Secured Parties a security
interest in all of Debtors’ rights, title and interest in, to and under the
following properties (collectively, the “Collateral”):

(a)    All of Debtor’s inventory, both now owned and hereafter acquired,
including, without limitation, all goods, merchandise, raw materials, goods in
process, finished goods and other tangible personal property both now owned and
hereafter acquired by Debtor and held for sale or lease or furnished or to be
furnished under contracts of service or used or consumed in Debtor’s business,
and all proceeds thereof, as well as all additions and accessions thereto and
substitutions and replacements for any thereof;

(b)    All of Debtor’s tangible personal property, both now owned and hereafter
acquired, including, without limitation, all equipment, consumer goods,
furniture, fixtures, machinery, operating equipment, assembly and production
equipment, engineering and electrical equipment, and all proceeds of any
thereof, as well as all additions and accessions thereto and substitutions and
replacements for any thereof;

--------------------------------------------------------------------------------

(c)    All of Debtor’s intangible personal property, cash on hand and cash in
and deposits with banks or other financial institutions, whether now owned or
hereafter acquired, including, but not limited to, all accounts, chattel paper,
documents, instruments and general intangibles, all contracts, shares of stock,
bonds, notes, evidences of indebtedness and other securities, bills, notes and
accounts receivable, interests in life insurance policies, trademarks, trade
names, patents, patent rights, copyrights, claims, credits, chooses in action,
licenses, permits, franchises and grants;

(d)    All rents, income and issues arising from or in connection with, and all
proceeds of, any of the foregoing;

(e)    Any and all transferable licenses, sublicenses and franchises, whether
now owned or hereafter acquired, granted in any of the Debtor’s intangible
personal property, including, without limitation, any present or future right of
Debtor to receive royalties or other payments from those to whom licenses,
sublicenses or franchises have been or will be granted; and

(f)    All rights, title and interests, now owned or hereafter acquired, to all
other property and assets, real, personal or mixed.

3.    Payment Obligations of Debtor. Subject in each case to the rights of the
holders of the Senior Indebtedness:

(a)    Debtor shall pay to the Secured Parties any sum or sums due or which may
become due pursuant to any promissory note or notes now or hereafter executed by
Debtor to evidence the Indebtedness.

(b)    Debtor shall account fully and faithfully to the Secured Parties for
proceeds from disposition of the Collateral in any manner and, following an
Event of Default (as defined below) hereunder, shall pay or turn over promptly
in cash, negotiable instruments, drafts, assigned accounts or chattel paper all
the proceeds from each sale to be applied to Debtor’s Indebtedness to the
Secured Parties, subject, if other than cash, to final payment or
collection.  Application of such proceeds to Indebtedness of Debtor shall be in
the sole discretion of the Secured Parties, provided such application of
proceeds is made by the Secured Parties in a reasonable manner.

(c)    Following any Event of Default hereunder or under the Notes, Debtor shall
pay to the Secured Parties, on demand, all expenses and expenditures incurred or
paid by the Secured Parties in exercising or protecting their interests, rights
and remedies under this Agreement.

(d)    Debtor shall pay immediately, without notice, the entire unpaid
Indebtedness of Debtor to the Secured Parties under this Agreement, upon any
Event of Default.

4.    Representations, Warranties and Agreements of Debtor.

(a)    All information supplied and statements made by Debtor in any financial,
credit or accounting statement or application for credit prior to,
contemporaneously with or subsequent to the execution of this Agreement are and
shall be true, correct, complete, valid and genuine in all material respects.

(b)    Except for the security interests granted in connection with the Senior
Indebtedness and in this Agreement, no financing statement covering the
Collateral or its proceeds is on file in any public office and there is no lien,
security interest or encumbrance in or on the Collateral.

2

WEST\270924540.3

--------------------------------------------------------------------------------

(c)    The location where Debtor maintains its chief executive offices is 500 W.
Bethany Drive, Suite 100, Allen, Texas 75013.

(d)    The Collateral shall remain in Debtor’s possession or control at all
times at Debtor’s risk of loss and be kept at the address shown in Section 4(c)
above, where the Secured Parties may inspect it at any time, except for its
temporary removal in connection with its ordinary use or unless Debtor notifies
the Secured Parties in writing and the Secured Parties consent in writing in
advance of its removal to another location.

(e)    Until an Event of Default, Debtor may use the Collateral in any lawful
manner not inconsistent with this Agreement and may also sell the Collateral in
the ordinary course of business.  The Secured Parties’ security interest shall
attach to all proceeds of sales and other dispositions of the Collateral.

(f)    Debtor will promptly notify the Secured Parties in writing of any change
in the location of its chief executive offices as set forth in Section 4(c) of
this Agreement.

(g)    Debtor shall pay prior to delinquency all material taxes, charges, liens
and assessments against the Collateral except those Debtor is contesting in good
faith and for which adequate accruals have been made.

(h)    Debtor will have and maintain commercially reasonable insurance with
respect to the Collateral.

5.    Secured Parties’ Rights and Remedies.

(a)    Rights Exclusive of Default.  Subject to the rights of the holders of the
Senior Indebtedness:

(i)This Agreement, the Secured Parties’ rights hereunder or the Indebtedness
hereby secured may be assigned by the Secured Parties (or any subsequent
assignee) from time to time, and in any such case the assignee shall be entitled
to all of the rights, privileges and remedies granted in this Agreement to such
Secured Parties; and in such event, Debtor will assert no claims or defenses,
other than a defense that it has performed its obligations under the Notes and
this Agreement, it may have against such Secured Parties against the assignee,
except those granted in this Agreement.

(ii)The Secured Parties may enter Debtor’s premises upon 72 hours prior written
notice, without interruption of Debtor’s business and without any breach of the
peace to inspect the Collateral and Debtor’s books and records pertaining to the
Collateral, and Debtor shall assist the Secured Parties in making any such
inspection.

(iii)The Secured Parties may execute, sign, endorse, transfer or deliver in the
name of Debtor, notes, checks, drafts or other instruments for the payment of
money and receipts, certificates of origin, applications for certificates of
title or any other documents, necessary to evidence, perfect or upon an Event of
Default realize upon the security interest and obligations created by this
Agreement.

3

WEST\270924540.3

--------------------------------------------------------------------------------

(b)    Rights in Event of Default.  Subject to the rights of the holders of the
Senior Indebtedness, upon the occurrence of an Event of Default (as defined
below), and at any time thereafter, the Secured Parties may:

(i)Declare any obligations secured hereby immediately due and payable and shall
have, in addition to all other rights and remedies granted to it in this
Agreement or the Notes, all rights and remedies of a “Secured Party” under the
Texas Uniform Commercial Code, and other applicable laws, including, without
limitation, the right to sell, lease or otherwise dispose of any or all of the
Collateral and the right to take possession of the Collateral, and for that
purpose such Secured Party may enter any premises on which the Collateral or any
part thereof may be situated and remove the same therefrom, so long as the same
may be accomplished without a breach of the peace.  Such Secured Party may
require Debtor to assemble the Collateral and make it available to such Secured
Party at a place to be designated by such Secured Party which is reasonably
convenient to the parties.  Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, such Secured Party will send Debtor reasonable notice of the time and
place of any public sale thereof or of the time after which any private sale or
other disposition thereof is to be made.  The requirement of sending reasonable
notice shall be met if such notice is given to Debtor at least ten days before
the time of the sale or disposition.  Expenses of retaking, holding, preparing
for sale, selling or the like shall include such Secured Party’s reasonable fees
and expenses, and Debtor agrees to pay such expenses.  Debtor shall remain
liable for any deficiency hereunder or under the Notes;

(ii)Notify the account of debtors or obligors of any accounts, chattel paper,
negotiable instruments or other evidences of Indebtedness remitted by Debtor to
such Secured Parties as proceeds to pay such Secured Parties directly;

(iii)Demand, sue for, collect or make any compromise or settlement with
reference to the Collateral as the Secured Parties, in their sole discretion,
choose; and/or

(iv)Remedy any default, and may waive any default without waiving or being
deemed to have waived any other prior or subsequent default.

(c)    Events of Default. The Company shall be in default under this Note upon
the happening of any condition or event set forth below (each, an “Event of
Default”):

(i)the Company’s failure to pay any payment of principal or interest as and when
due in accordance with the terms of this Note; and

(ii)(A) the Company’s liquidation, dissolution, termination of existence,
insolvency or business failure; the appointment of a receiver of all or any part
of the property of the Company; (B) the Company commences a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consents to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it; (C) the commencement
of any proceeding under any bankruptcy or insolvency laws against the Company or
any guarantor, surety

4

WEST\270924540.3

--------------------------------------------------------------------------------

or endorser for the Company that results in the entry of an order for relief or
that remains undismissed, undischarged or unbonded within 30 days of
commencement; (D) the Company is unable to meet its debts as they become due, or
(E) the Company suspends its operations other than in the ordinary course of
business.

6.    Miscellaneous.

(a)    Notices.  All notices, requests, consents, and other communications under
this Agreement shall be given in accordance with the notice provisions in the
Note.

(b)    Construction.  “Secured Parties” and “Debtor,” as used in this
instrument, include the respective successors, representatives, receivers,
trustees and assigns of those parties.

(c)    Headings.  The headings appearing in this instrument have been inserted
for convenience of reference only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this
instrument.  Terms used in this Agreement that are defined in the Texas Uniform
Commercial Code are used with the meanings as defined therein.

(d)    Governing Law.  The law governing this secured transaction shall be that
of the State of Texas in force at the date of this instrument.

(e)    Further Assurances.  All property acquired by Debtor after the date
hereof, which by the terms hereof is required or intended to be subjected to the
lien of this Agreement, shall, immediately upon the acquisition thereof and
without further mortgage, conveyance or assignment, become subject to the lien
of this Agreement as fully as though now owned by Debtor and specifically
described herein.  Nevertheless, Debtor will do all such further acts and
execute, acknowledge and deliver all such further conveyances, mortgages,
financing statements and assurances as the Secured Parties shall reasonably
require for accomplishing the purposes of this Agreement.

(f)    Rights Cumulative; No Waiver.  The rights and remedies of the Secured
Parties hereunder are cumulative, and the exercise (or waiver) of any one or
more of the remedies provided for herein shall not be construed as a waiver of
any of the other rights and remedies of the Secured Parties.  No delay on the
part of the holder of this Agreement in the exercise of any power or right under
this Agreement or under any other instrument executed pursuant hereto shall
operate as a waiver thereof, nor shall a single or partial exercise of any power
or right preclude other or further exercise thereof or the exercise of any other
power or right.

(g)    Successors and Assigns.  Debtor may not assign this Agreement, whether by
merger, operation of law, or otherwise, without the prior written consent of the
Secured Parties holding 75% of the aggregate principal amount of the Notes.  Any
assignment made in accordance with this Section 6(g) shall be binding upon each
Secured Party and the Debtor.  Any assignee of Debtor or the Secured Parties
shall agree in writing prior to the effectiveness of such assignment to be bound
by the provisions hereof.  All of the stipulations, promises and agreements in
this Agreement made by or on behalf of Debtor shall bind the successors and
permitted assigns of Debtor, whether so expressed or not, and inure to the
benefit of the successors and permitted assigns of Debtor and such Secured
Parties.  

(h)    Severability.  In the event any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

5

WEST\270924540.3

--------------------------------------------------------------------------------

(i)    Amendment.  Any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Debtor and the Secured Parties holding 75% of the aggregate
principal amount of the Notes.  Any amendment or waiver effected in accordance
with this Section 6(i) shall be binding upon each Secured Party and the Debtor;
provided, however, that no amendment will be effective to increase a Secured
Party’s financial obligation without such Secured Party’s consent.

(j)    Counterpart Signatures.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature Pages Follow]

 

6

WEST\270924540.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties have executed this Security
Agreement on and as of the Effective Date.

 

DEBTOR:

 

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

 

 

Counterpart Signature Page to Xtera
Security Agreement

--------------------------------------------------------------------------------

 

SECURED PARTIES:

 

 

 

 

By:

/s/ Jon Hopper

 

 

 

Jon Hopper

 

 

 

 

 

Counterpart Signature Page to Xtera
Security Agreement

--------------------------------------------------------------------------------

 

SECURED PARTIES:

 

 

NEW ENTERPRISE ASSOCIATES 9, LIMITED PARTNERSHIP

 

 

By:

NEA Partners 9, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

 

Name: Louis S. Citron

 

 

 

 

Title: Chief Legal Officer/Attorney-in-fact

 

 

 

 

Counterpart Signature Page to Xtera
Security Agreement

--------------------------------------------------------------------------------

 

SECURED PARTIES:

 

 

NEW ENTERPRISE ASSOCIATES 10, LIMITED PARTNERSHIP

 

 

By:

NEA Partners 10, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

 

Name: Louis S. Citron

 

 

 

 

Title: Chief Legal Officer/Attorney-in-fact

 

 

 

Counterpart Signature Page to Xtera
Security Agreement

--------------------------------------------------------------------------------

 

SECURED PARTIES:

 

 

ARCH VENTURE FUND VI, L.P.

 

By: ARCH Venture Partners VI, L.P.

Its General Partner

 

By: ARCH Venture Partners VI, LLC

Its General Partner

 

 

 

By:

/s/ Robert T. Nelsen

 

 

 

Its Managing Director

 

 

 

 

 

 

Counterpart Signature Page to Xtera
Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SCHEDULE OF INVESTORS

 

Jon Hopper

New Enterprise Associates 9, Limited Partnership

New Enterprise Associates 10, Limited Partnership

ARCH Venture Fund VI, L.P.

 

 

 

 

 

 

 

 

 